Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-19    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40
                                                               04/07/21 17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part7 8of 15
                                                          Page 1 of 4
Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-19    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40
                                                               04/07/21 17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part8 8of 15
                                                          Page 2 of 4
Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-19    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21
                                                               04/07/21 16:28:40
                                                                        17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part9 8of 15
                                                          Page 3 of 4
Case
Case 21-10327-elf        15-5 Filed
                     Doc 71-19    Filed02/16/21
                                        04/07/21 Entered
                                                   Entered 02/16/21
                                                           04/07/21 16:28:40
                                                                    17:04:33   Desc
                                                                               Desc
                    Exhibit D:Exhibit
                               MotionEto Sell
                                          Page  108of 15
                                              Part    Page 4 of 4
